﻿Mr. President, we are fortunate to have a person of your wide experience, wisdom and dynamism to preside over this important session of the General Assembly. Your contribution to the work of the world Organization has been outstanding. Your country, the United Republic of Tanzania, and President Nyerere are the very embodiment of the struggle for the decolonization of third-world nations.
54.	Let me also express the deep appreciation of the Pakistan delegation to your distinguished predecessor, Ambassador Indalecio Lievano, for the most able manner in which he guided the work of the last session of the General Assembly.
55.	We warmly welcome Saint Lucia to membership in the United Nations, and we look forward to mutual co-operation with the Government and people of that new Member State.
56.	The past year has witnessed a most disturbing increase in the use of force as an instrument of policy. Armed attacks and military interventions in the internal affairs of States have become recurrent. Hundreds of thousands of men, women and children have been uprooted from their homes and driven out of their countries.
57.	These tragic events underscore the fragility of international peace and the pervasive sense of insecurity that haunts the small and weaker nations of the world. The United Nations is the sole universal organization that can respond to such threats to peace and human tragedies.
58.	Pakistan's policies are firmly rooted in the principles of the United Nations Charter and of peaceful coexistence. Our unanimous admission to the non- aligned movement at Havana constitutes recognition of our fidelity to those principles. We condemn the use of force in international relations. We are committed to the peaceful settlement of international disputes. We remain dedicated to the right of self-determination of peoples. We have withdrawn from membership of military alliances. We are opposed to policies of intervention, domination, hegemony and spheres of influence. We have sought to build relations of friendship and co-operation with all States, great and small.
59.	With our neighbour, India, the process of normalization of relations continues. We are engaged in the enlargement of areas of co-operation on a basis of equality and mutual benefit. We are determined to seek a resolution of the dispute regarding the future of Jammu and Kashmir in accordance with the relevant resolutions of the United Nations and the spirit of the Simla Agreement.  A just and peaceful solution of this dispute will usher in a new era of co-operation and amity and stability in our region.
60.	Pakistan will continue its endeavours to promote good-neighbourly relations with Afghanistan on the basis of the principles of peaceful coexistence, which enjoin respect for the sovereignty and territorial integrity of States, non-aggression, equality and mutual benefit, and non-interference in one another's internal affairs. Pakistan has no political differences with Afghanistan, but, if Afghanistan considers there is a difference, we are prepared to open a dialogue on the subject. Regrettably, the development of mutual trust such as we desire has been inhibited by the influx into Pakistan of more than 190,000 Afghan refugees. This massive influx has also imposed a heavy burden on our limited resources, but this is a burden that for humanitarian reasons we cannot shirk. The granting of refuge to this uprooted humanity is not an act of ill will towards Afghanistan. As the Secretary-General has noted in his report on the work of the Organization for this year,
"The Arusha Conference [on refugees] reaffirmed the principle that the granting of asylum is a peaceful and humanitarian act which should not be regarded as unfriendly by any State."
61.	The strengthening of the solidarity of the Islamic world is a corner-stone of our foreign policy.
62.	The victory of the Iranian revolution, leading to the establishment of the Islamic Republic of Iran, has added a new dimension to our relations with that country. The cultural and historical affinity and the community of interest existing between both countries are now reinforced by their resolve to reorder their national life in accordance with the eternal precepts of Islam.
63.	We are confident that the friendly and fraternal relations between Pakistan and Turkey will be further strengthened.
64.	We deeply cherish our abiding relationship and brotherly co-operation with Saudi Arabia in all fields. We greatly value our close ties with the Arab countries.
65.	Our relations with Bangladesh continue to develop in a spirit of cordiality and mutual goodwill.
66.	Our friendship with the People's Republic of China is based on principles and has withstood the test of time. We greatly value the generous assistance to our economic development extended by China over the years and China's resolute support for Pakistan in its determination to uphold its independence, state sovereignty and territorial integrity.
67.	We continue to attach great importance to our bilateral relations with the United States, and express the hope that our present differences will be overcome in a spirit of goodwill, understanding and equity. We acknowledge the extensive assistance provided for many years by the United States to Pakistan.
68.	The scope of our friendly relations with the Soviet Union is being expanded continuously on the basis of the principles of peaceful coexistence and good- neighbourliness. Economic co-operation with the Soviet Union plays an important role in the development of our economy.
69.	Both China and the Soviet Union are Pakistan's neighbours. They are two of the greatest and most powerful States in the world. Tension between them exerts an adverse effect on the political climate of Asia and the world. We therefore welcome the dialogue between the two Governments on the normalization of their relations,
70.	The situation in the Middle East continues to pose the most serious threat to world peace and stability. A just and lasting solution of the Arab-Israeli conflict has become more imperative and urgent than ever. The Egyptian-Israeli treaty and the Camp David agreements that led to it hold no hope for the Palestinian people of deliverance from captivity, exile and oppression. They do not articulate the principle of self- determination, nor do they recognize the right of the Palestinian people to a sovereign State in their homeland.
71.	The fulfilment of the inalienable national rights of the Palestinian people is the central issue in the Middle East conflict. There can be no lasting and just settlement which ignores those rights, or excludes their sole legitimate representative, the PLO, from participation in any peace negotiations on an equal basis. No other party has the right to negotiate on behalf of the Palestinian people.
72.	The agreements do not give full expression to the cardinal principle that territory cannot be acquired by the use of force. Peace will be illusory if Israel is permitted to expand its borders beyond the lines of 5 June 1967. The expansion and consolidation of Israeli settlements in the occupied territories and the authorization given to Israelis to acquire Arab land compound the injustices inflicted on the Palestinian people.
73.	Nor does the Egyptian-Israeli settlement address itself to the question of Jerusalem. The Holy City cannot be regarded as spoils of war. The relevant resolutions of the General Assembly and the Security Council made this quite explicit. The Holy City of Jerusalem is an integral part of the occupied Arab territories. Israel must be required to withdraw from all those territories, including the Holy City of Jerusalem, which must be returned unconditionally to Arab sovereignty. Israeli attempts to Judaize Jerusalem, to obliterate and desecrate its Islamic and Christian character, and to transform it into its capital call for universal condemnation and unrelenting opposition by the international community. The Tenth Islamic Conference of Foreign Ministers, held at Fez in May, and the non-aligned Conference in Havana have condemned the Camp David agreements and the Egyptian-Israeli treaty.
74.	Having secured its southern flank, the Israeli regime has been emboldened to intensify its campaign of aggression and terror against the Palestinian and Lebanese people, including women and children, in furtherance of its designs on the unity and territorial integrity of Lebanon. We cannot but condemn such flagrant violations of the principles of international law and the Charter of the United Nations.
75.	An agreement on the fundamental basis for a just settlement in the Middle East—namely, total Israeli withdrawal from the occupied Arab territories and the fulfilment of the inalienable national rights of the Palestinian people—already exists in the relevant resolutions of the General Assembly. That consensus has now won universal support. It is time that the Security Council acted in accordance with the will of the international community. Should the Council fail to act, Pakistan will support a call for an emergency special session of the General Assembly to consider the Palestine question and the situation in the Middle East.
76.	We welcome the Secretary-General's proposal for an international conference under the auspices of the United Nations to negotiate a comprehensive and just settlement of the Arab-Israeli conflict.
11. The situation in southern Africa is another serious threat to peace. We have noted the efforts of the Meeting of Heads of Government of Commonwealth Countries in Lusaka to promote a peaceful transfer of power to the people of Zimbabwe on the basis of genuine majority rule. Reports about progress in the negotiations currently being held in London have raised hopes of a peaceful settlement. If agreement is reached with the leaders of the Patriotic Front on an independence constitution which provides for genuine majority rule and, no less important, on transitional arrangements for the entry into force of the new constitutions, the settlement will be universally welcomed. Should this last opportunity for a peaceful settlement end in failure, the Patriotic Front will have no other option but to intensify its armed struggle for the overthrow of the puppet regime in Salisbury. The overwhelming majority of the world community must continue to lend its fullest support to the Patriotic Front until the people of Zimbabwe are totally liberated. Equally it must condemn the repeated acts of aggression by the racist minority regime against neighbouring States.
78. The expectations of an early and peaceful independence for Namibia have not been realized. The implementation of Security Council resolutions 385 (1976) and 435 (1978) has been blocked by the racist regime of South Africa. A puppet administration has been imposed on Namibia and repression unleashed against SWAPO, the sole and authentic representative of the Namibian people, leaving it no alternative but to continue the armed struggle for liberation. The international community must continue to extend moral and material assistance to SWAPO. We welcome the continuing efforts of the Secretary-General to implement the plan of action approved by the Security Council for free and fair elections under the supervision and control of the United Nations to bring about the early independence of Namibia.
79.	The racist regime in Pretoria is the foundation of the structure of colonialism and racism in southern Africa. Pakistan has consistently advocated the imposition of comprehensive sanctions against South Africa to compel that country to dismantle its inhuman system of apartheid. It is deplorable that repeated votes in the Security Council should have frustrated the will of the overwhelming majority of the international community. South Africa has been further emboldened to maintain its racist policies by its trade with, and the investment, arms transfers and assistance in the development of nuclear weapons capability it receives from, its friends. But the policy of repression and the creation of bantustans will not deter the patriots of South Africa in their struggle for freedom and equality. Their just cause must and will prevail.
80.	The international community must also contribute constructively to a just and peaceful settlement of the dispute in Cyprus. We deeply appreciate the personal role of the Secretary-General, Mr. Waldheim, in promoting the 10-point agreement calling for the resumption of intercommunal talks and setting forth the basis and priorities for them. We note with regret that the talks between the leaders of the Turkish and Greek Cypriot communities have not yet led to any concrete results, despite the flexibility demonstrated by the Turkish Cypriot leaders. Pakistan continues to believe that a solution can be achieved only through negotiations between the two Cypriot communities on the basis of equality and within the framework of an independent, sovereign, non-aligned, bicommunal and bizonal federation of Cyprus.
81.	Pakistan consistently supported the heroic struggle of the peoples of Indo-China for national liberation, and rejoiced in their victory. It was our hope that the region would be blessed with a period of peace that would enable the countries of Indo-China to turn their energies to national reconstruction. Instead, IndoChina has been tormented by massive violations of human rights, by armed intervention to overthrow an established Government and install another regime, and by a flood of refugees seeking haven from terror and persecution. We should like to pay a tribute to the Secretary-General for convening the Geneva Meeting on Refugees and Displaced Persons in South-East Asia to seek international assistance for the refugees, and for the success which attended this great humanitarian effort.
82.	Peace and tranquillity in Indo-China, as elsewhere, cannot be based on the domination and hegemony of one regional State over its neighbours. Pakistan urges the States of Indo-China scrupulously to respect the principles of State sovereignty, territorial integrity and non-interference in one another's internal affairs. We support the call for the withdrawal of all foreign forces to their national frontiers.
83.	The prospect of a man-made large-scale famine confronting the tortured and crucified peoples of Kampuchea fills us with horror and anguish. We strongly support the appeals made for immediate humanitarian assistance to Kampuchea, and hope that the authorities concerned will afford unhindered access and freedom of movement to international relief agencies to save as many Kampuchean lives as possible.
84.	International security will remain precarious so long as it is predicated on a balance of terror and the escalation of the arms race. As stated in paragraphs 47 and 48 of the Final Document of the Tenth Special Session of the General Assembly, this was devoted to disarmament:
"Nuclear weapons pose the greatest danger to mankind and to the survival of civilization....
"In the task of achieving the goals of nuclear dis-armament, all the nuclear-weapon States, in particular those among them which possess the most important nuclear arsenals, bear a special responsibility."
85.	We welcome the second SALT Treaty as a major effort at limitation and control of strategic nuclear- weapon systems, although the Treaty falls short of effecting any reductions in the nuclear arsenals of the United States and the Soviet Union. We recognize its importance as a step which should lead to significant reductions of, and qualitative limitations on strategic arms as a result of the third round of SALT. It would be a serious disappointment to the world if the third round of SALT negotiations did not commence without delay. We believe that other agreements on specific and high- priority measures to halt the nuclear arms race can and should be pursued concurrently with the SALT negotiations without waiting for an entire SALT package.
86.	It is a matter of profound concern that the past year has witnessed over 250 nuclear tests, almost all conducted by the two major nuclear-weapon Powers, which have the least justification for continuing to improve their nuclear weaponry. A comprehensive test- Dan treaty among the three nuclear-weapon Powers parties to the ongoing negotiations is long overdue. It is regrettable that the Committee on Disarmament could make no progress on this priority item. Furthermore, this question of a cut-off in the production of fissionable materials for weapons purposes by the two superpowers in order to halt the growth of stockpiles of nuclear weapons needs to be accorded high priority in their disarmament negotiations, if their pledge in the Treaty on the Non-Proliferation of Nuclear Weapons to achieve a cessation of the arms race is to be even partly fulfilled.
87.	Until nuclear weapons are eliminated, the nuclear-weapon Powers are under the obligation to assure the security of non-nuclear-weapon States against the use or threat of use of nuclear weapons. In this connexion, Pakistan has submitted a draft international convention in the Committee on Disarmament. There is no objection in principle in the Committee to the adoption of such a convention. The non-aligned Conference in Havana has called for the conclusion of a convention during the next year. The Pakistan delegation hopes that the General Assembly will endorse this call and urge the major nuclear- weapon Powers to extend, under an international convention, unconditional guarantees against the use or threat of nuclear weapons to non-nuclear-weapon States which are not parties to the nuclear security arrangements of some nuclear-weapon Powers.
88.	Urgent measures are required to avert the ever- present danger of nuclear war. Pending the permanent prohibition of the use or threat of use of nuclear weapons, an agreement prohibiting the first use of these weapons of mass annihilation merits the urgent consideration of the nuclear-weapon States. An early agreement in the Vienna talks on the mutual reduction of forces and armaments in Central Europe on an acceptable balance of forces and conventional armaments in Central Europe should open the way for the prohibition of the first use of nuclear weapons.
89.	Without prejudice to the Vienna talks the convening of a European conference on disarmament, we believe, would also contribute to peace and security in the European region.
90.	In other areas as well, a regional approach to disarmament could be more efficacious in assuring the security of regional States, depriving none of a level of forces essential for its security. Pakistan, for its part, stands ready to explore the possibility of mutual reduction of forces in the regional context.
91.	Regional security against the nuclear threat can be ensured by the creation of nuclear-weapon-free zones. The concept of such a zone has been successfully translated into reality in Latin America. We are convinced that it is applicable also to other regions of the world, especially Africa, the Middle East and South Asia, for which concrete proposals have been adopted by the General Assembly. The efforts to denuclearize those three regions are closely related to the broader initiative to create a zone of peace in the Indian Ocean. This strategic area has become an arena for the rivalry and competition of the two major Powers, whose talks on the Indian Ocean are limited in scope and have faltered more than once. We hope that these talks will be resumed before long.
92.	Pakistan is concerned over the escalation of tensions and conflicts among States in the Indian Ocean region. In this context, we welcome the conclusions of the recent Meeting of the Littoral and Hinterland States of the Indian Ocean calling for: the total elimination of great-Power presence and rivalry; measures to ensure conditions of peace and security in the area; and the denuclearization of the Indian Ocean and the littoral States.
93.	The growing need for energy in all countries is an acknowledged fact, as is the increasing cost and uncertainty of the supply of fossil fuels. In the foreseeable future, nuclear power presents an inescapable choice for many developed and developing countries if they are to close the energy gap.
94.	A study was conducted by the IAEA in 1972 to estimate the power needs of Pakistan and how best those needs could be met by an optimal combination of various sources of energy. The survey concluded that Pakistan would require 27,000 megawatts of installed capacity by the year 2000 if it were to achieve the modest target of 700 kilowatt hours per capita consumption by that time. At present Pakistan's per capita consumption is only 160 kilowatt hours. For the poor countries of Africa, the figure is 300 kilowatt hours; the world average is 1,500 kilowatt hours. For the United States it is 10,000 and for the States of Western Europe it is in the range of 6,000 to 9,000 kilowatt hours. The IAEA study estimated that of the 27,000 megawatts needed by the year 2000, not more than 11,000 could be generated from the water, coal and gas resources of Pakistan; 16,000 megawatts would have to come from nuclear power.
95.	Pakistan's oil import bill has risen from $60 million in 1973 to $950 million this year, amounting to 43 per cent of our hard-currency earnings. The industrialized countries of the world spend little more than 10 percent of their foreign exchange on the importation of oil, Nuclear energy, therefore, offers the only economical and practical answer to Pakistan's energy requirements.
96.	Neither this consideration nor our assertion that our nuclear programme is devoted entirely to peaceful purposes is a new factor. We have maintained this position from the very commencement of our long quest for the acquisition of nuclear technology, and I avail myself of this opportunity to affirm once again, from this rostrum, that Pakistan's nuclear programme is designed only for peaceful purposes.
97.	Pakistan's record in the pursuit of disarmament and nuclear non-proliferation is impeccable. As far back as 1968, Pakistan was instrumental in convening the Conference of Non-Nuclear-Weapon States in Geneva to complement the non-proliferation Treaty by measures to strengthen the security of the non-nuclear- weapon States against the contingency of nuclear threat or blackmail.
98.	For over a decade, Pakistan has advocated proposals for that purpose and, as I mentioned earlier, has now submitted an international convention on "negative" security assurances to non-nuclear States in the Committee on Disarmament. We have always supported the IAEA safeguard system and its application to the nuclear facilities of all non-nuclear-weapon States on a non-discriminatory basis. We have consistently pursued the establishment of a nuclear-weapon- free zone in South Asia. We have advanced the suggestion for a joint declaration by the countries of our region that would commit them to the renunciation of nuclear weapons. We have proposed reciprocal inspection of our respective nuclear facilities. We are prepared to explore with India other ways to ensure non- proliferation in our region.
99.	Notwithstanding all these positive and purposeful steps which Pakistan has either taken or initiated, it continues to be the victim of a campaign of propaganda and vilification carried out by a section of the international news media. This is a campaign which, in its inflammatory reference to an "Islamic bomb" and preparations for pre-emptive strikes against Pakistan's nuclear research and development facilities, invests the power and organization of the twentieth-century media with the crude and dangerous emotional irrationality of the Middle Ages.
100.	Regrettably, Pakistan has to cope with matters which are even more serious and substantive than that international press campaign. These are the pressures exerted upon us to impose on our peaceful but independent nuclear programme restrictions so discriminatory as to compromise our sovereignty. In this context, let me recall what President Zia-ul-Haq declared at the Havana Conference:
"Pakistan will not succumb to such pressures and propaganda. Our nuclear programme is peaceful. Pakistan's dependence on nuclear energy, in the absence of adequate fossil fuels, is inescapable. A developing country should not be required to forgo the attainment of a modicum of self-reliance in this vital field."
101.	The last three decades have witnessed a revolutionary upsurge for political independence and national liberation among the peoples of the third world. Yet the bonds of economic dependence and exploitation built through centuries of colonialism remain to be broken and replaced by an equitable set of relations between the developed and the developing countries.
102.	The contradictions between the extremes of affluence and poverty, between the imperatives of interdependence and the reality of dependence, have produced a series of economic crises which today threaten the world economy with disorder and disintegration. Despite the consensus reached in the United Nations for the establishment of the New International Economic Order, most of the developed countries have yet to accept the practical implications of equity in international economic relations. Their policies towards the third world have been characterized by the pursuit of protectionism, parsimony in the extension of financial assistance, reluctance to resolve the problems of external debt, unwillingness to effect industrial redeployment, and restraints on the transfer of technology. In almost all international forums, the North-South dialogue is in a state of impasse.
103.	The proposal of the non-aligned countries at the Havana Conference for the resumption of global negotiations, within the United Nations, on the key issues of raw materials, development, finance and energy, is a timely initiative for genuine progress towards a new and equitable world economic order. We hope that the developed countries will respond positively to that proposal.
104.	It is our expectation that such global negotiations will be initiated by the Assembly at its special session next year and will lead, within a specific period of time, to significant progress, including the conclusion of agreements for a substantially increased and automatic flow of resources to developing countries; the progressive and full liberalization of market access for the exports of developing countries; the adoption of comprehensive adjustment policies by the industrialized countries to eliminate support for their non-competitive industries; monetary reform to ensure international control of world liquidity; the establishment of a link between the creation of special drawing rights and development assistance; and the democratization of international economic decision-making.
105.	Pakistan hopes that the development strategy for the next decade will achieve the aims of the New International Economic Order. Such new concepts as a "basic needs strategy", differentiation, graduation and "organized trade" should not divert the international community from this central goal. The developing countries accept the need for a more self-reliant pattern of development with the aim of expanding domestic markets through improved distribution in order to ameliorate mass poverty and provide for the essential needs of their peoples. But this does not absolve the developed countries of their responsibility to make their full contribution to international development cooperation, nor does it render the need to restructure international economic relations any less urgent and imperative.
106.	Even as we debate the problem of poverty, a large number of developing countries are confronted with an economic predicament that can only be described as desperate. Their economies are stagnant; their trade deficits are almost as large as their entire export earnings; they are burdened with massive and mounting external debt; their development programmes are in disarray; they are hard-pressed to provide even basic necessities to their peoples. This situation is the consequence of the persistent deterioration in their terms of trade, which has been further exacerbated by the paucity of financial assistance, the unequal distribution of international liquidity, imported inflation and the revaluation in the price of energy. Indeed, these countries are the primary victims of the current economic crisis.
107.	Their plight cannot be redressed by isolated responses; it cannot await consensus on the international development strategy or a break-through in global negotiations. Their situation demands immediate and urgent action—a response of solidarity from the developed countries as well as from developing countries that are in a position to provide assistance; it demands an international response commensurate with the magnitude and gravity of these immediate problems.
108.	Pakistan would propose that this Assembly reach agreement on an immediate action plan designed specifically to redress the economic situation of the developing countries most seriously affected by the world economic crisis. To this end, we call upon the developed countries to double the levels of their official development assistance to the poorer countries in the next two years and provide them general debt relief. We call on the industrialized nations to lift immediately the discriminatory barriers against the exports of those developing countries which face the largest trade deficits. We call upon the IMF to agree to increased allocations of special drawing rights to enable the poorest nations to meet part of their payments. We ask multilateral institutions to provide sufficient resources on favourable terms to enable those countries to purchase vital capital goods and to implement their ongoing development projects. We urge all countries in a position to do so to be more forthcoming in their assistance to these developing countries.
109.	A co-operative endeavour to relieve the grave economic problems in the poorer developing countries, to revive economic activity in the third world and to introduce equity in international economic relations is not only desirable but imperative for the prosperity and well-being of all nations. This simple truth with all-its implications will, I am sure, come to be accepted by the developed nations and will provide a new impetus to the North-South dialogue.
110.	Our efforts within the United Nations to build a world order based on peace, justice and progress must be pursued with renewed vigour and urgency. The present world situation, where the security of nations is so tenuously maintained and so constantly threatened, where poverty and the deprivation of the majority of mankind stand in stark contrast to the affluence and the conspicuous consumption of the minority, where technology has penetrated the depths of the seas and the immensity of space but has failed to eradicate hunger and sickness, where $1 billion are daily spent on the engines of destruction while a fraction of this sum cannot be found for human welfare—such a situation cannot be allowed to continue. We must bridge the chasm between our espousal of the ideal of justice and equality, and the pursuit of power and greed. We must translate our commitment to a new and equitable structure of international relations into concrete acts of solidarity with and support for those peoples striving for a life of human dignity.
111.	The people of the Islamic Republic of Pakistan, inspired by the precepts and spirit of Islam, which teaches that all mankind is one, are deeply committed to a human solidarity transcending differences of caste, colour, creed or political opinion. Our solidarity and co-operation on a universal basis, are indispensable conditions for the realization of a world order based on peace, justice and progress for all States and all peoples.